IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

CHARLES CULP,                        NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D13-1808

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed July 21, 2014.

An appeal from the Circuit Court for Duval County.
Mallory D. Cooper, Judge.

Nancy A. Daniels, Public Defender, and Courtenay H. Miller, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Justin D. Chapman, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      The appellant, Charles Culp, raises two issues in this direct appeal of his

convictions and prison releasee reoffender (PRR) sentences. First, Culp argues
that the trial court committed fundamental error in allowing the admission of

collateral crimes evidence. We affirm this issue because no such evidence was

introduced. Second, Culp argues that his PRR sentence is unconstitutional under

Alleyne v. United States, 133 S. Ct. 2151 (2013), because the predicate facts for

the sentence were not alleged in the information or found by a jury. We affirm this

issue based upon Williams v. State, 39 Fla. L. Weekly D1336 (Fla. 1st DCA June

25, 2014), and Lopez v. State, 135 So. 3d 539 (Fla. 2d DCA 2014). See also

Almendarez-Torres v. United States, 523 U.S. 224, 228, 243 (1998) (explaining

that the charging document need not allege facts “relevant only to the sentencing of

an offender found guilty of the charged crime” and stating that “the Court said long

ago that a State need not allege a defendant’s prior conviction in the indictment or

information that alleges the elements of an underlying crime”) (emphasis in

original).

      AFFIRMED.

LEWIS, C.J., WOLF, and WETHERELL, JJ., CONCUR.




                                         2